 Case 3:17-cv-01436-GPC-MSB Document 284 Filed 04/17/20 PageID.16434 Page 1 of 6

1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                  SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAMS & COCHRANE, LLP, et al.,                        Case No.: 17cv1436-GPC (MSB)
12                                          Plaintiffs,
                                                              ORDER ON JOINT MOTIONS FOR
13   v.                                                       DETERMNATION OF DISCOVERY
                                                              DISPUTES RE:
14   QUECHAN TRIBE OF THE FORT YUMA
                                                              (1) QUECHAN’S PRIVILEGE LOG
     INDIAN RESERVATION, et al.,
15                                                            [ECF NO. 271];
                                         Defendants.          (2) ROSETTE DEFENDANTS’ PRIVILEGE
16
                                                              LOG [ECF NO. 272]; AND
17                                                            (3) ROSETTE DEFENDANTS’ ALLEGED
                                                              FAILURE TO COMPLY WITH FEBRUARY 4,
18   AND ALL RELATED COUNTER CLAIMS                           2020 ORDER [ECF NO. 274]
19
20
21          On April 16, 2020, the Court held a telephonic Discovery Hearing with counsel for
22   all parties to address their Joint Motions for Determination of Discovery Dispute, filed
23   on March 5, 2020, (ECF Nos. 271, 272), and March 18, 2020 (ECF No. 274).1 For the
24   reasons stated on the record at the hearing, the Court ORDERS as follows2:
25
26
     1 Plaintiff confirmed prior to the hearing that ECF Nos. 271 and 272 were intended to replace ECF Nos.
27   269 and 270, and represented that Plaintiff would file a motion to withdraw ECF Nos. 269 and 270.
     2 The organization of this order mirrors the organization of the three motions submitted by the parties,
28   addressing each motion in the order filed, and each issue as raised in each of the motions.
                                                          1
                                                                                           17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-MSB Document 284 Filed 04/17/20 PageID.16435 Page 2 of 6

1    1.    Regarding ECF No. 271, wherein Plaintiff objects to the Quechan Tribe of the Fort
2    Yuma Indian Reservation’s (“Quechan’s”) assertions of privilege in its privilege log:
3          a.     The Court OVERRULES Plaintiff’s objection and finds that Quechan has not
4    waived any attorney-client privilege asserted in its privilege log through its
5    counterclaims, affirmative defenses, or damages request.
6          b.     The Court OVERRULES Plaintiff’s objection and finds that the crime-fraud
7    exception is inapplicable and does not waive Quechan’s attorney-client privilege as
8    asserted in its privilege log.
9          c.     The Court OVERRULES Plaintiff’s objection and finds no waiver of
10   Quechan’s attorney-client privilege based on “successor attorney’s animus.”
11         d.     The Court OVERRULES Plaintiff’s objection and finds that the challenged
12   communications between Quechan and its attorneys, providing/seeking information for
13   the purpose of obtaining legal advice or conveying legal advice, prior to formal retention
14   of such attorneys are protected within the attorney-client privilege.
15         e.     The Court OVERRULES Plaintiff’s objection and finds the August 23, 2017
16   email and attachment at numbers 158 and 159 of Quechan’s privilege log were within
17   the attorney-client privilege.
18         f.     (This entry was marked as a second “e” in the Joint Motion for
19   Determination of Discovery Dispute.) Plaintiff WITHDREW without prejudice its
20   assertion that Quechan waived privilege as to all documents Quechan strategically
21   omitted from the log.
22         g.     The Court finds the information presently before it insufficient for the Court
23   to determine whether the identified emails and documents exchanged within Quechan
24   are protected by attorney-client privilege. No later than April 27, 2020, the Court
25   ORDERS Quechan to, for the privilege log items identified in section G of ECF No. 271,
26   provide declarations from people with knowledge describing (1) the roles and
27   responsibilities of the individuals from Quechan who are associated with each
28   document, and (2) why Quechan asserts their access either furthered the interests of
                                                  2
                                                                                  17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-MSB Document 284 Filed 04/17/20 PageID.16436 Page 3 of 6

1    Quechan or was necessary for the transmission of the information or the
2    accomplishment of the purpose for which the lawyer was consulted.
3           h.     The Court finds the information presently before it insufficient for the Court
4    to determine whether the identified emails and attachments sent between Rosette
5    Defendants and non-tribal council members at Quechan are protected by attorney-
6    client privilege. No later than April 27, 2020, the Court ORDERS Quechan to, for the
7    privilege log items identified in section H of ECF No. 271, provide declarations describing
8    (1) the roles and responsibilities of the individuals from Quechan who are associated
9    with each document, and (2) why Quechan asserts their access either furthered the
10   interests of Quechan or was necessary for the transmission of the information or the
11   accomplishment of the purpose for which the lawyer was consulted.
12          i.     The Court finds the information presently before it insufficient for the Court
13   to determine whether the identified documents and communications between Quechan
14   and non-attorney employees with the Rosette Defendants are protected by the
15   attorney-client privilege. No later than April 27, 2020, the Court ORDERS Quechan to,
16   for the privilege log items identified in section I of ECF No. 271, provide declarations
17   describing (1) the roles and responsibilities of the individuals from Rosette who are
18   associated with each document, and (2) why Quechan asserts their access either
19   furthered the interests of Quechan or was necessary for the transmission of the
20   information or the accomplishment of the purpose for which the lawyer was consulted.
21          j.       The Court OVERRULES Plaintiff’s objection to the application of the
22   attorney-client privilege to the documents identified in section J of ECF No. 271 based
23   on the nature of those documents. The Court finds such documents and
24   communications are within the attorney-client privilege, so long as the parties sending
25   and receiving the emails and documents at-issue are within the privilege.
26   2.     Regarding ECF No. 272, wherein Plaintiff objects to Defendants Robert Rosette,
27   Rosette & Associates, PC and Rosette, LLP’s (“Rosette Defendants’”) assertions of
28   privilege in their privilege log:
                                                   3
                                                                                  17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-MSB Document 284 Filed 04/17/20 PageID.16437 Page 4 of 6

1          a.     The Court OVERRULES Plaintiff’s objection and finds that Quechan has not
2    waived any attorney-client privilege as asserted in the Rosette Defendants’ privilege log
3    through its counterclaims, affirmative defenses, or damages request. The Court further
4    finds that attorney-client privilege applies to communications between lawyers at
5    Rosette Defendants that were made for the purpose of representing Quechan.
6          b.     The Court OVERRULES Plaintiff’s objection and finds that the crime-fraud
7    exception is inapplicable and does not waive Quechan’s attorney-client privilege as
8    asserted in the Rosette Defendants’ privilege log.
9          c.     The Court OVERRULES Plaintiff’s objection and finds no waiver of
10   Quechan’s attorney-client privilege based on “successor attorney’s animus.”
11         d.     The Court OVERRULES Plaintiff’s objection and finds that the challenged
12   communications between Quechan and Rosette Defendants are not unprotected by the
13   attorney-client privilege simply because they were made prior to Quechan’s formal
14   retention of Rosette.
15         e.     The Court OVERRULES Plaintiff’s objection and finds that the identified
16   emails and attachments in section E of ECF No. 272 fall within the attorney-client
17   privilege.
18         f.     The Court OVERRULES Plaintiff’s objection in part and finds Rosette
19   Defendants’ privilege description categories 1 and 3-5 identified by Plaintiff in section F
20   of ECF No. 172 sufficient to support a finding of attorney-client privilege, so long as the
21   parties to the communications are within the privilege. However, as to category
22   number 2, no later than April 27, 2020, the Court ORDERS the Rosette Defendants to
23   submit a declaration from a person with knowledge setting forth the facts upon which
24   the Rosette Defendants assert that the documents which were previously described as
25   “regarding gaming compact negotiations, ratification, and/or potential litigation
26   between Quechan and California” are subject to attorney-client privilege.
27   ///
28   ///
                                                  4
                                                                                  17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-MSB Document 284 Filed 04/17/20 PageID.16438 Page 5 of 6

1           g.     The Court has no reason to doubt Rosette Defendants’ counsel’s
2    representations about the reasons for the amendments to these entries in Rosette
3    Defendants’ privilege log. Based on the Court’s understanding of the parties’
4    arguments, there are currently no communications between Rosette Defendants and
5    Pauma from a time when Rosette Defendants did not represent Pauma for any reason
6    that would be subject to this argument. The Court therefore OVERRULES Plaintiff’s
7    objection and finds the identified documents are protected by attorney-client privilege.
8           h.     The Court finds the information presently before it insufficient for the Court
9    to determine whether the identified emails and attachments sent between Rosette
10   Defendants and non-tribal council members at Quechan are protected by attorney-
11   client privilege. No later than April 27, 2020, the Court ORDERS Rosette Defendants3 to,
12   for the privilege log items identified in section H of ECF No. 272, provide declarations
13   describing (1) the roles and responsibilities of the individuals from Quechan who are
14   associated with each document, and (2) why access to those individuals at Quechan
15   either furthered the interests of Quechan or was necessary for the transmission of the
16   information or the accomplishment of the purpose for which the lawyer was consulted.
17          i.     The Court finds the issue raised in section I of ECF NO. 272 is now moot.
18   3.     Regarding ECF No. 274, wherein Plaintiff challenges the adequacy of Rosette
19   Defendants’ compliance with the Court’s February 4, 2020 Order, the Court finds
20   Rosette Defendants’ compliance satisfactory as to the issues Plaintiff raised in this
21   motion.
22   4.     To the extent the Court has ordered Quechan and Rosette Defendants to file
23   supplemental information regarding certain privilege log entries, no later than April 27,
24   2020, each of them shall lodge a proposed order to efile_berg@casd.uscourts.gov,
25
26
     3 At the hearing, the Court inadvertently said that this would be addressed by Quechan’s supplemental
27   filing, however, because the Court needs information regarding items on Rosette Defendants’ privilege
     log, the Court is ordering Rosette Defendants, rather than Quechan, to provide this supplemental
28   information.
                                                       5
                                                                                         17cv1436-GPC (MSB)
 Case 3:17-cv-01436-GPC-MSB Document 284 Filed 04/17/20 PageID.16439 Page 6 of 6

1    separately addressing each document identified in the categories for which the Court
2    has requested additional information.
3          IT IS SO ORDERED.
4    Dated: April 17, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
                                                                             17cv1436-GPC (MSB)
